FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 08/15/2022 in which claims 6-7 were canceled; claims 12-17 were withdrawn; claim 1 was amended; and claim 20 was newly added. All the amendments have been thoroughly reviewed and entered.
Claims 1-5, 8-11, and 18-20 are under examination.

Withdrawn Rejection
The provisional rejection of claims 1-5, 8-11 and 18-19 on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-14 of copending Application No. 15867330 in view of Christoph et al (US 2008/0269326), is withdrawn, in view of abandonment dated 06/30/2022.

Maintained-Modified Rejections
Modification Necessitated by Applicant’s Claim Amendments 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 8-11, and 18-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Christoph et al (30 October 2008; US 2008/0269326 A1) in view of Broadhead et al ("Parenteral dosage forms." Pharmaceutical Preformulation and Formulation: A Practical Guide from Candidate Drug Selection to Commercial Dosage Form (2009): 325-347), Douleau et al (WO 2011/036357 A2; filing date: 17 September 2010; English translation and citation via US 2012/0208887 A1), and Center for Drug Development and Research (2008; Clinical Pharmacology and Biopharmaceutics Review(s). Retrieved from internet; pages 1-131; hereafter as “CDER”).
Regarding claims 1 and 9, Christoph teaches an injectable dosage form containing an aqueous composition comprising (1R, 2R)-3-(3-dimethylamino-1-ethyl-2-methylpropyl)-phenol (tapentadol) and water ([0030], [0044], [0062], [0073], [0080]-[0084], [0089], Table 1, [0098], and Example 5). Christoph teaches tapentadol is an analgesic agent that is used for treating pain ([0030]). Christoph teaches the aqueous composition is suitable for parenteral administration ([0080]-[0081]). Christoph teaches other than tapentadol in the aqueous composition, the composition is free of a preservative ([0098], Example 5).
However, Christoph does not teach the composition comprises a buffer system derived from an acid selected from the group consisting of acetic acid, citric acid, lactic acid, succinic acid, and phosphoric acid; and the composition has a pH value from 4.0 to 6.0 of claim 1. 
Regarding the buffer system and pH value of claim 1, Douleau teaches an aqueous composition comprising an analgesic agent such as ketoprofen that has pH dependent solubility, water, and a buffer agent, wherein the buffering agent is selected from acetic acid, citric acid, lactic acid, phosphoric acid, conjugate base thereof, or a combination thereof (Abstract; [0003], [0012]-[0015], [0018], [0021]-[0022], [0024]-[0030], [0032], [0036], [0053], and [0056]-[0057]). Douleau teaches the buffered formulation has a pH between 5.5 and 6.5, and particularly pH 6 ([0012]-[0015], [0026], [0028], [0030], [0053] and [0056]). Douleau teaches the buffered formulation at this pH is stable and does not require the addition of a preservative ([0027] and [0056]-[0057]). Douleau teaches the aqueous composition at this pH is suitable for parenteral administration such as intravenous injection of the formulation ([0018], [0026], [0029] and [0053]).
CDER establishes that the solubility of tapentadol is pH dependent, in which tapentadol is free soluble in water, 0.1 HCl and simulated intestinal fluid, and its solubility decreases at higher pH (page 4, 3rd paragraph).
Broadhead teaches that it is standard practice in pharmaceutical industry to consider drug solubility, product stability and drug delivery (route of administration) when formulating parenteral product (page 325). Broadhead indicated that it is clear a parenteral product should be formulated with a pH close to physiological (physiological pH is approximately 7.4), unless stability or solubility consideration preclude this, and often the pH selected for the product is a compromise between the pH of maximum stability, solubility and physiological acceptability (bottom of page 326 to page 327). Broadhead further indicated that many products are formulated at a slightly acidic pH because of solubility or stability considerations, and the vast majority of licensed products have a pH between 3 and 9, as a pH outside this range should be avoided since a pH of greater than 9 can cause tissue necrosis, whereas less than 3 cause pain and pletibitis (bottom of page 326 to page 327). Broadhead indicated that for parenteral administration via subcutaneous route, the parenteral product’s pH ranges of 3 to 6 (bottom of page 326). Broadhead teaches that buffers mostly commonly encountered in parenteral products are phosphate, citrate, or acetate, where phosphate is useful for buffering around physiological pH, whereas acetate and citrate are used when the required pH is lower than physiological pH (page 327). 
It would have been obvious to one of ordinary skill in the art to include a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as the pH of the composition can be adjusted or maintained at a pH value between 4 and 6, or particularly pH 6, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because CDER establishes that the solubility of tapentadol is pH dependent, in which tapentadol is free soluble in water, 0.1 HCl and simulated intestinal fluid, and its solubility decreases at higher pH (CDER: page 4, 3rd paragraph), and Douleau teaches that an aqueous composition containing an analgesic agent that has a pH dependent solubility can further includes a buffering agent such as acetic acid, citric acid, lactic acid, phosphoric acid, conjugate base thereof, or a combination thereof, and such addition of the buffering agent adjust the composition to a pH between 5.5 and 6.5 and particularly pH 6 so as the resultant composition is stable and suitable for parenteral administration (Douleau: Abstract; [0003], [0012]-[0015], [0018], [0021]-[0022], [0024]-[0030], [0032], [0036], [0053], and [0056]-[0057]). 
One of ordinary skill in the art would have reasonable expectation of including a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the aqueous composition of Christoph because 1) as indicated by Christoph, auxiliary substances such as citric acid (a buffering agent) can be suitably included in the aqueous composition (Christoph: [0083]); and 2) it is well-established in the prior art in view of Broadhead, buffering agent such as phosphate, citrate, or acetate commonly added to parenteral product, where phosphate is useful for buffering around physiological pH, whereas acetate and citrate are used when the required pH is lower than physiological pH (Broadhead: pages 325-327). Broadhead further establishes that pharmaceutical products that is intended for parenteral adminstration are typically formulated at a slightly acidic pH because of solubility or stability considerations (Broadhead: pages 325-327). Thus, knowing that tapentadol is a drug that has pH dependent solubility, an ordinary artisan interested in maximizing the solubility, stability and suitability of tapentadol in an aqueous pharmaceutical composition that is intended for parenteral administration would have looked to including a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as to achieve a resultant stable aqueous composition containing tapentadol that has at a pH value between 4 and 6, or particularly pH 6, as the resultant composition at this pH parameter would ensure that a pH dependent soluble drug such as tapentadol would be stable, soluble and suitable for parenteral adminstration per Douleau, CDER and Broadhead, thereby achieving Applicant’s claimed invention with reasonable expectation of success.
Regarding claims 2-4, Christoph teaches the composition is suitable for parenteral, intravenous, intrapertioneal, intradermal and intramuscular administration ([0080]-[0081]; [0098], Example 5). It is noted that the recitations of "suitable for" and “adapted for” in claims 2-4 are languages that suggest or make optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation.  MPEP 2106 [R-5] II c and MPEP § 2111.04 states:
 “[t]he subject matter of a properly construed claim is defined by the terms that limit its scope. It is this subject matter that must be examined. As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope. Language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. The following are examples of language that may raise a question as to the limiting effect of the language in a claim:
(A)    statements of intended use or field of use,
(B)     “adapted to” or “adapted for” clauses,
(C)     “wherein” clauses, or
(D)     “whereby” clauses.
As such, it is noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 5, Christoph teaches that amounts of active constituent to be administered to patents vary depending on the patient’s weight, type of application, and the severity of the medical condition ([0082]). Christoph teaches normally 0.1 to 5000 mg/kg, in particular 1 to 500 mg/kg and preferably 2 to 250 mg/kg of body of the active constituent are administered ([0082]). Thus, one of ordinary skill in the art at the time of the invention would have been motivated to formulate tapentadol in a concentration of below 50 mg/mL through routine optimization because Christoph taught above that the concentration of tapentadol can varied and be routinely optimize depending on the patient’s weight, on the type of application, medical indication and severity of the condition. As such, the concentration of below 50 mg/mL as claimed would be merely routine practice to an ordinary artisan. It would have been customary for an artisan of ordinary skill to determine the concentration of tapentadol to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the concentration of tapentadol would have been obvious at the time of applicant's invention. "Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05 I-II.
Regarding claim 8, Christoph and Douleau teaches the aqueous composition is isotonic (Christoph: [0098], Example 5; Douleau: [0029]-[0030], and Douleau indicated that an isotonic aqueous composition has an osmolarity between 270 and 330 mOsm/kg (Douleau: [0029]). Broadhead indicated that formulation intended for parenteral administration should be isotonic, typically osmolarities between 280 and 290 mOsm/L (Broadhead: bottom of page 327).
Regarding claim 10, Christoph teaches that the composition can be formulated as a depot ([0080]). 
Regarding claim 11, it is noted that the phrase “adapted for pediatric formulation" as claimed is a recitation of intended use. As discussed above, since the dosage form comprising the aqueous pharmaceutical composition of the claimed invention has been taught by the cited prior arts, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 18, CDER establishes that the solubility of tapentadol is pH dependent, in which tapentadol is free soluble in water, 0.1 HCl and simulated intestinal fluid, and its solubility decreases at higher pH (CDER: page 4, 3rd paragraph). Douleau teaches the aqueous composition can be buffered to a pH of about 5.5 ([0012]-[0015], [0026], [0028], [0030], [0053] and [0056]). Broadhead indicated that many products are formulated at a slightly acidic pH because of solubility or stability considerations, and the vast majority of licensed products have a pH between 3 and 9, as a pH outside this range should be avoided since a pH of greater than 9 can cause tissue necrosis, whereas less than 3 cause pain and pletibitis (Broadhead: bottom of page 326 to page 327). Broadhead indicated that for parenteral administration via subcutaneous route, the parenteral product’s pH ranges of 3 to 6 (Broadhead: bottom of page 326). Broadhead teaches that buffers mostly commonly encountered in parenteral products are phosphate, citrate, or acetate, where phosphate is useful for buffering around physiological pH, whereas acetate and citrate are used when the required pH is lower than physiological pH (Broadhead: page 327). Thus, knowing that tapentadol is a drug that has pH dependent solubility, an ordinary artisan interested in maximizing the solubility, stability and suitability of tapentadol in an aqueous pharmaceutical composition that is intended for parenteral administration would have looked to including a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as to achieve a resultant stable aqueous composition containing tapentadol that has at a pH value between 4 and 6, as the resultant composition at this pH parameter would ensure that a pH dependent soluble drug such as tapentadol would be stable, soluble and suitable for parenteral adminstration per Douleau, CDER and Broadhead.
Regarding claim 19, CDER establishes that the solubility of tapentadol is pH dependent, in which tapentadol is free soluble in water, 0.1 HCl and simulated intestinal fluid, and its solubility decreases at higher pH (CDER: page 4, 3rd paragraph). Douleau teaches the aqueous composition can be buffered to a pH of 6 ([0012]-[0015], [0026], [0028], [0030], [0053] and [0056]). Broadhead indicated that many products are formulated at a slightly acidic pH because of solubility or stability considerations, and the vast majority of licensed products have a pH between 3 and 9, as a pH outside this range should be avoided since a pH of greater than 9 can cause tissue necrosis, whereas less than 3 cause pain and pletibitis (Broadhead: bottom of page 326 to page 327). Broadhead indicated that for parenteral administration via subcutaneous route, the parenteral product’s pH ranges of 3 to 6 (Broadhead: bottom of page 326). Broadhead teaches that buffers mostly commonly encountered in parenteral products are phosphate, citrate, or acetate, where phosphate is useful for buffering around physiological pH, whereas acetate and citrate are used when the required pH is lower than physiological pH (Broadhead: page 327). Thus, knowing that tapentadol is a drug that has pH dependent solubility, an ordinary artisan interested in maximizing the solubility, stability and suitability of tapentadol in an aqueous pharmaceutical composition that is intended for parenteral administration would have looked to including a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as to achieve a resultant stable aqueous composition containing tapentadol that has at a pH value between 4 and 6, as the resultant composition at this pH parameter would ensure that a pH dependent soluble drug such as tapentadol would be stable, soluble and suitable for parenteral adminstration per Douleau, CDER and Broadhead.
Regarding claim 20, Christoph teaches (1R, 2R)-3-(3-dimethylamino-1-ethyl-2-methylpropyl)-phenol (tapentadol) hydrochloride ([0038]-[0039], [0089], Table 1; claim 17).
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
Applicant argues by alleging that the Examiner has not established that the solubility of tapentadol was known to be one that would need to be precluded from formulating tapentadol parenteral formulation around pH 7.4, as the Examiner has not shown tapentadol to suffer solubility or stability concerns. Applicant goes on to allege that the Examiner has no provided any good reason the cited combination of references would have motivated a skilled artisan to adjust the pH of the parenteral formulation to 4.0 to 6.0 as claimed. (Remarks, pages 8-10).

In response, the Examiner disagrees. A sufficient obviousness rationale based on the combined teachings Christoph, Broadhead, Douleau and CDER has been provided in the pending 103 rejection for why an ordinary artisan would have been motivated to include a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as the pH of the composition can be adjusted or maintained at a pH value between 4 and 6, or particularly pH 6. 
As discussed in the pending 103 rejection, CDER establishes that the solubility of tapentadol in pH dependent, in which tapentadol is freely soluble in water, 0.1 HCl and simulated intestinal fluid, and its solubility decreases at higher pH. Thus, knowing that tapentadol is drug that has pH dependent solubility per CDER, an ordinary artisan at the time Applicant’s invention was made, would have been motivated to include a buffering system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the aqueous composition of Christoph because 1) as indicated by Christoph, auxiliary substances such as citric acid (a buffering agent) can be suitably included in the aqueous composition (Christoph: [0083]); and 2) it is well-established in the prior in view of Broadhead, buffering agent such as phosphate, citrate, or acetate is commonly added to parenteral product, where citrate is used when the required pH is lower than physiological pH (Broadhead: page 327). Broadhead further establishes that pharmaceutical products that is intended for parenteral adminstration are typically formulated at a slightly acidic pH because of solubility or stability considerations (Broadhead: page 326). Thus, knowing that tapentadol is a drug that has pH dependent solubility, an ordinary artisan interested in maximizing the solubility, stability and suitability of tapentadol in an aqueous pharmaceutical composition that is intended for parenteral administration would have looked to including a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as to achieve a resultant stable aqueous composition containing tapentadol that has at a pH value between 4 and 6, or particularly pH 6, as the resultant composition at this pH parameter would ensure that a pH dependent soluble drug such as tapentadol would be stable, soluble and suitable for parenteral adminstration per Douleau, CDER and Broadhead.
In view of the obviousness analysis above, the combined teachings of Christoph, Douleau, CDER and Broadhead are sufficient to render obvious Applicant’s claimed invention, as a proper motivation to combine the references and a reasonable expectation of success in doings so to arrive at Applicant’s claimed invention have been sufficiently established in the pending 103 rejection as set forth in this office action.

Applicant argues by alleging that CDER has a submission dates of 1/23/08 and 9/16/08, and said dates are not considered as publication date of the document. Thus, Applicant alleged that CDER is not prior art. (Remarks, pages 10-11).

In response, the Examiner disagrees. To the extent the submission dates of the CDER reference were 1/23/08 and 9/16/08, this CDER reference remains as prior art due to the pdf copy of the CDER reference was publicly available or posted before the filing date of Applicant’s claimed invention. As shown below, the created date of pdf copy of the CDER reference was 01/22/2009.

    PNG
    media_image1.png
    802
    730
    media_image1.png
    Greyscale
. Thus, the CDER reference was publicly available or posted on 01/22/2009, which is before the U.S. effective filing date of 03/04/2011 of Applicant’s claimed invention. As such, the CDER reference is indeed prior art.

Applicant argues by alleging that CDER indicated that the solubility decrease of tapentadol takes effect at a higher pH (7.63) than physiological pH (7.4). Applicant alleges that taking Broadhead and CDER together, CDER is about a phenomenon that occurs with respect to pH at a higher pH (pH 7.63) than physiological pH of approximately 7.4 and thus, no reason why tapentadol parenteral formulation should not be formulated at pH approximately 7.4. As such, Applicant alleged that the Examiner failed to provide any good reason a skilled artisan would have been motivated to adjust the pH of the tapentadol parenteral formulation to pH 4.0 to 6.0, as claimed. (Remarks, pages 11-12).

In response, the Examiner disagrees. The pH of 7.63, to which solubility of tapentadol HCl decreases, as indicated by CDER, is not a higher pH than physiological pH, as pH 7.63 is close to 7.4 and thus, can be considered as pH “approximately” 7.4. Given that CDER establishes that solubility of tapentadol HCl is pH dependent, as solubility decreases at pH 7.63, a skilled artisan provided the guidance from CDER would know that a pH of “approximately” 7.4, there would be solubility issue for tapentadol HCl and thereby, would not be a suitable pH parenteral product of tapentadol HCl, as maximum solubility acceptability may not be attainable at pH of “approximately” 7.4. Given this knowledge and consistent with the guidance from Broadhead, the Examiner maintains the position that an ordinary artisan would have been motivated to include a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as the pH of the composition can be adjusted or maintained at a pH value between 4 and 6, or particularly pH 6 per guidance from Douleau with a reasonable predictability and expectation of achieving Applicant’s claimed invention because 1) as indicated by Christoph, auxiliary substances such as citric acid (a buffering agent) can be suitably included in the aqueous composition (Christoph: [0083]); and 2) it is well-established in the prior in view of Broadhead, buffering agent such as phosphate, citrate, or acetate is commonly added to parenteral product, where citrate is used when the required pH is lower than physiological pH (Broadhead: page 327). Broadhead further establishes that pharmaceutical products that is intended for parenteral adminstration are typically formulated at a slightly acidic pH because of solubility or stability considerations (Broadhead: page 326).
Thus, knowing that tapentadol is a drug that has pH dependent solubility, an ordinary artisan interested in maximizing the solubility, stability and suitability of tapentadol in an aqueous pharmaceutical composition that is intended for parenteral administration would have looked to including a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as to achieve a resultant stable aqueous composition containing tapentadol that has at a pH value between 4 and 6, or particularly pH 6, as the resultant composition at this pH parameter would ensure that a pH dependent soluble drug such as tapentadol would be stable, soluble and suitable for parenteral adminstration per Douleau, CDER and Broadhead.

Applicant argues by alleging that “Broadhead in any event clearly teaches away from the use of buffers in the claimed formulations. Christoph utilized tapentadol hydrochloride in his Example 5. Broadhead teaches in the second paragraph on page 327 that: "The use of buffers often can (and should) be avoided if the active ingredient is itself a salt that can be titrated with acid or base to a suitable pH for parenteral administration. Buffers may legitimately be required when the pH must be controlled at that of maximum stability or solubility." [Emphasis added.] The Examiner has not shown that in the case of tapentadol "the pH must be controlled at that of maximum stability or solubility." Consequently, persons skilled in the art, when properly combining the Christoph and Broadhead teachings would have been motivated to exclude a buffer.” (Remarks, page 12, 3rd paragraph).

	In response, the Examiner disagrees. As discussed above, it has been established that solubility of tapentadol HCl is pH dependent, as solubility decreases at pH 7.63. Thus, a skilled artisan provided the guidance from CDER would know that a pH of “approximately” 7.4, there would be solubility issue for tapentadol HCl and thus, would not be a suitable pH for parenteral product of tapentadol HCl, as maximum solubility acceptability may not be attainable at pH of “approximately” 7.4. Given this knowledge and consistent with the guidance from Broadhead, the Examiner maintains the position that an ordinary artisan would have been motivated to include a buffer system derived from an acid such as acetic acid, citric acid, lactic acid or phosphoric acid to the composition of Christoph so as the pH of the composition can be adjusted or maintained at a pH value between 4 and 6, or particularly pH 6 per guidance from Douleau with a reasonable predictability and expectation of achieving Applicant’s claimed invention because 1) as indicated by Christoph, auxiliary substances such as citric acid (a buffering agent) can be suitably included in the aqueous composition (Christoph: [0083]); and 2) it is well-established in the prior in view of Broadhead, buffering agent such as phosphate, citrate, or acetate is commonly added to parenteral product, where citrate is used when the required pH is lower than physiological pH (Broadhead: page 327). Broadhead further establishes that pharmaceutical products that is intended for parenteral adminstration are typically formulated at a slightly acidic pH because of solubility or stability considerations (Broadhead: page 326), and this is exactly the case with the dependent solubility of tapentadol HCl. As such, Broadhead does not teach away but rather teaches towards Applicant’s claimed invention by providing the guidance for using buffers disclosed in Douleau to modulate the pH of the to the composition of Christoph so as the pH of the composition can be adjusted or maintained at a pH value between 4 and 6, or particularly pH 6, thereby attaining a resultant aqueous composition of tapentadol with maximized solubility and stability.

	Applicant again argues unexpected results shown in the specification (Example 6 and Tables 9-12) drawn to tapentadol unexpectedly exhibits antimicrobial activity and that this antimicrobial activity existed between pH 3.0 to 8.0 as the antimicrobial activity was proven at these two end points and it was shown that antimicrobial activity was best a pH 8. Thus, Applicant asserted that tapentadol was shown to have antimicrobial activity over the entire claimed range. As such, Applicant asserted that none of the cited prior art suggest that tapentadol has antimicrobial activity and because tapentadol has this previously unknown activity, for the very first time, formulations can be provided that pass the US Pharmacopeia or Ph. Eur. standards and yet free of any preservatives besides tapentadol as claimed. Applicant further argues that the claim 1 is now amended to recite “other than” the tapentadol or salt thereof, the composition may not contain any preservative of any type including antimicrobial preservatives. Applicant then argues that even if assuming that the tapentadol in Christoph’s formulation functioned as preservative, this fact was unknown, and thus cannot be the basis for the Examiner now saying the limitation was met by the prior art and the results are therefore not unexpected. Applicant cited Honeywell International Inc. v. Mexichem Amanco Holding SA de C.V. to support Applicant’s position. (Remarks, pages 14-15).

	In response, the Examiner disagrees. Applicant’s arguments and evidence of unexpected results shown the specification, as well as, in light of Honeywell International Inc. v. Mexichem Amanco Holding SA de C.V., are considered, but found to be insufficient to obviate the pending 103 rejection over the combined teachings of Christoph, Douleau, CDER and Broadhead.
Claim 1 as amended is drawn to:
	An aqueous pharmaceutical composition comprising (A) water, (B) a 	buffer system derived from an acid selected from the group consisting of acetic 	acid, citric acid, lactic acid, succinic acid, and phosphoric acid, and (C) 	tapentadol or a physiologically acceptable salt thereof, wherein said composition 	has a pH value of from 4.0 to 6.0, said composition is free of any preservative 	other than said tapentadol or a physiologically acceptable salt thereof, and said 	composition is suitable for parenteral administration.

Claim 1 as amended remain not consistent or commensurate in scope with Applicant’s alleged unexpected results as shown in Tables 9-12 of the instant application (specification), such as for example, i) concentration of tapentadol is specifically 15 mg/mL; ii) citric acid and NaOH were specifically used to adjust the pH-value to 3 or 8, respectively; and iii) tapentadol as having antimicrobial properties so as the aqueous pharmaceutical composition can be free of any preservative, yet the composition meets the acceptance criteria of Ph. Eur. with respect to Staphylococcus aureus and Pseudomonas aeruginosa, are not captured in independent claim 1. See MPEP 716.02(d). 
While claim 1 recites the composition is free of any preservative, tapentadol is not indicated as the being the only antimicrobial preservative in the composition because while Applicant has amended claim 1 by changing the term “besides” to “other than,” the scope has not changed, as “other than” is the same meaning as or synonymous to the former  “besides” and thus, “other than” remain to be construed as contradictory and does not define tapentadol as the only antimicrobial preservative, one of the critical features of the alleged unexpected results. Pending claim 1 only requires that the composition “other than” containing tapentadol, the composition is also free of any preservative. Such a requirement has been met by the teachings of Christoph ([0098], Example 5). As such, Applicant’s allegation that the fact that tapentadol in Christoph’s formulation functioned as preservative was unknown and then citing Honeywell International Inc. v. Mexichem Amanco Holding SA de C.V., is not persuasive argument of nonobviousness because as discussed above, it is reiterated that tapentadol is not indicated as the being the only antimicrobial preservative in the composition of claim 1.
In light of claim 1 not being commensurate in scope with Applicant’s alleged unexpected results as shown in Tables 9-12 of the instant application (specification), Applicant’s alleged unexpected results as shown in the specification remain not persuasive in view of the cited prior arts in the pending 103 rejection. As discussed above in the pending 103 rejection, Christoph established that an aqueous composition containing tapentadol is prepared and parenterally administer without the presence of a preservative (Christoph: [0098], Example 5), thereby the aqueous composition of Christoph meets the claimed limitation of the aqueous composition containing tapentadol and is free of preservative. As to the claimed buffering system and the pH, as discussed above, Douleau and Broadhead established that a buffering agent such as acetic acid, citric acid, lactic acid or phosphoric acid is added to an aqueous composition containing an analgesic agent that pH dependent solubility such as tapentadol of Christoph and CDER so as the pH of the composition can be adjusted to or maintained at a pH 6 because at this pH, an addition of a preservative is not required as such buffered formulation is stable (conformed with European Pharmacopoeia) per Douleau ([0026], [0027], [0029] and [0056]-[0057]). As such, the cited prior art established and render obvious that the addition of buffering agent to adjust or maintain the pH of the formulation to a pH value of 4 and 6, or particularly pH 6, provided the reasonable predictability that at this pH, an aqueous composition containing an analgesics that has pH dependent solubility can be formulated without a preservative (or free of a preservative) because at this pH of 6, the aqueous composition containing an analgesic agent that has pH dependent solubility remains stable (self-preserved – as it conforms with European Pharmacopoeia) and be suitable for parenteral administration per Douleau and Broadhead, thereby rendering Applicant’s alleged unexpected results as insufficient evidence of nonobviousness. Applicant is noted that [o]bviousness does not require absolute predictability, however, at least some degree of predictability is required. Evidence showing there was no reasonable expectation of success may support a conclusion of nonobviousness. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976).
As a result, for at least the reasons discussed above and absence of evidence to the contrary, claims 1-5, 8-11, and 18-20 remain obvious and unpatentable over combined teachings of Christoph, Broadhead, Douleau, and CDER as set forth in the pending 103 rejection of this office action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-11, and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-6, 12-13 and 15-23 of copending Application No. 16662392 in view of Christoph et al (US 2008/0269326) and Porreca et al (US 2009/0163451). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application ‘392 significantly overlap with the subject of the instant claims, i.e., an aqueous pharmaceutical composition comprising water, tapentadol and a buffer, and has a pH value within 3.0 and 6.5.
It is noted that the recitation of “suitable for parenteral administration” as in the instant claims and “orally administrable” as in the claims of the copending application ‘392 are merely recitations of intended use of the aqueous pharmaceutical composition. Christoph indicates that it is known in the art that tapentadol composition is useful for both parenteral administration and oral administration (Christoph: [0062], [0073] and [0080]).
With respect to the aqueous pharmaceutical composition is a multi-dosed form of the copending application ‘392, it would have been obvious that the composition of the instant application can be made as a multi-dosed form per guidance from Porreca, which teaches aqueous pharmaceutical composition containing tapentadol as the active ingredient can be formulated into a multiple dose form (Porreca: [0024] and [0048]). 
Christoph establishes that tapentadol is known of use in the method of treating pain (Christoph: [0030]). Christoph further teaches that the tapentadol composition may contain or be free of preservative (Christoph: [0081] and [0098]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the copending Application No. 16662392 in view of Christoph and Porreca.
This is a provisional nonstatutory double patenting rejection.

Claims 1-5, 8-11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 11013701 in view of Christoph et al (US 2008/0269326 A1), Heasley (US 2005/0176650 A1) and Lee (US 2003/0191187 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent ‘701 significantly overlap with the subject of the instant claims, i.e. an aqueous pharmaceutical composition suitable for parenteral administration comprising water, tapentadol and a buffer, wherein the composition has a pH value within 3.0 and 6.0 and wherein the contains tapentadol in a concentration below 50 mg/ml and the composition is free of any preservative.
Christoph indicates that the aqueous pharmaceutical composition comprising tapentadol can be prepared as depot, thereby is a container comprising the pharmaceutical composition (Christoph: [0062], [0073] and [0080]).
Heasley provides the guidance for including citrate/citric acid buffering system as the buffering system in an aqueous composition for parenteral administration so as to adjust the pH of the composition to about 4.5 (Heasley: [0063]-[0064]).
Lee provides the guidance on how to manufacture a container in ampoule form comprising a stable and sterile injectable aqueous composition that is compliant with the FDA of Claim 1 Good Manufacturing Practice (Lee: [0044]-[0056]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over U.S. Patent No. 11013701 in view of Christoph, Heasley and Lee.

Claims 1-5, 8-11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9446008 in view of Christoph et al (US 2008/0269326 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent ‘008 significantly overlap with the subject of the instant claims, i.e. an aqueous pharmaceutical composition comprising water and tapentadol, wherein the composition has a pH value of at least 5.5 and wherein the composition contains tapentadol in a concentration below 50 mg/ml and is free of any preservative.
Christoph indicates that it is known in the art that tapentadol composition is useful for both topical administration and parenteral administration, and the composition can be formulated as solutions, spray, suspensions or a semi-solid preparation (Christoph: [0062], [0073] and [0080]). Christoph establishes that tapentadol is known of use in the method of treating pain (Christoph: [0030]). 
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 9446008 in view of Christoph.

Claims 1-5, 8-11, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10898452 in view of Christoph et al (US 2008/0269326 A1), Heasley (US 2005/0176650 A1) and Lee (US 2003/0191187 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the Patent ‘452 significantly overlap with the subject of the instant claims, i.e. an aqueous pharmaceutical composition suitable for parenteral administration comprising water, tapentadol and a buffer system, wherein the composition has a pH value within 3.0 and 6.0 and wherein the contains tapentadol in a concentration below 50 mg/ml and the composition is free of any preservative.
Christoph indicates that the aqueous pharmaceutical composition comprising tapentadol can be prepared as depot, thereby is a container comprising the pharmaceutical composition (Christoph: [0062], [0073] and [0080]).
Heasley provides the guidance for including citrate/citric acid buffering system as the buffering system in an aqueous composition for parenteral administration so as to adjust the pH of the composition to about 4.5 (Heasley: [0063]-[0064]).
Lee provides the guidance on how to manufacture a container in ampoule form comprising a stable and sterile injectable aqueous composition that is compliant with the FDA of Claim 1 Good Manufacturing Practice (Lee: [0044]-[0056]).
Consequently, the ordinary artisan would have recognized the obvious variation of the instantly claimed subject matter over the U.S. Patent No. 10898452 in view of Christoph, Heasley and Lee.

Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive.
	Applicant requested that these obviousness-type double patenting rejections be held in abeyance until allowable subject matter is indicated. (Remarks, pages 6-7). 

	In response, it is noted that Applicant's request to hold the double patenting rejection in abeyance is not a proper response because a request to hold a matter in abeyance may only be made in response to an objection or requirements as to form (see MPEP 37 CFR 1.111(b) and 714.02). 
	Accordingly, all pending double patenting rejections as set forth in this office action are maintained for reason(s) of record and pending the filing of a terminal disclaimer.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/           Primary Examiner, Art Unit 1613